DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elist(6,475,137).
Claim 1 – Elist teaches an implantable support, see figure 6, implantable in a neophallus to support a neopenis, the implantable support including: a first tubular sleeve -32- in figure 6, extending from a proximal end portion, towards -42- to a distal end portion, away from -42-; a first base -42- first side, coupled to the proximal end portion of the first tubular sleeve, by element -20-, where the first base -42- is adapted to be secured to a pubic ramus of a pelvis, by element -48-; and a first opening, unnumbered but shown along the length of element -32- formed in the first tubular 

Claim 2 – Elist teaches the first tubular sleeve -32- comprises a porous fabric, mesh fabric, column 4 line 31.

Claim 5 – Elist teaches the first base, -42- comprises a flap, flange -45- having a first section    -46- on one end and an opposing second section -46- on another end, with the flap oriented lateral to the first tubular sleeve, as shown in figure 6 and configured for attachment to the pubic ramus by screws.

Claim 6 – Elist teaches the first base includes section “A” of tube 20, see figure 2, provides the implantable support with an artificial ligament section “A” is considered the artificial ligament, see column 5 lines 25-40.

Claim 7 – Elist teaches the first tubular sleeve -32- comprises a mesh material, column 4 line 31.

Claim 8 – Elist teaches a ramus strap -48- secured to the first tubular sleeve.
Claim 9 – Elist teaches a first ramus strap –49- secured to the first tubular sleeve and a second ramus strap -49- secured to the first tubular sleeve as labeled below. 

    PNG
    media_image1.png
    423
    639
    media_image1.png
    Greyscale


Claim 12 – Elist teaches each inflatable portion -20- contained in a mesh sleeve  -32- as shown in figure 6, the first and second sleeve -32-.   The first sleeve and the second sleeve are coupled as shown in figure 4, by sutures -33-.
Claim 13 – Elist teaches the implantable support of claim 1, further including: a second tubular sleeve -32- coupled to the first tubular sleeve -32- coupled by sutures -33- see figure 4; a second base -42-(second one) coupled to the proximal end portion of the second tubular sleeve, by element -20-, where the second base is adapted to be secured to another pubic ramus of the pelvis, by screws and the first and second ramus strap shown above; and a second opening formed in the second tubular sleeve, where the second opening communicates with a second recess that is sized to receive a second implantable penile prosthesis as shown in figure 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elist(6,475,137) as applied to claim 1 above and further in view of Timm et al(4,522,198, hereinafter Timm).
Elist teaches a support as claimed but sets forth Dacron for elements -20-, column 4 line 42.
Timm teaches Dacron and expanded polytetrafluoroethylene are functional equivalents for use for sheaths of penile implants, column 10 lines 41-47.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use expanded PTFE as a substitute of Dacron as a substitution of functionally equivalent elements for sheaths for penile implants.  

The claim includes “3D printed” which is considered a product by process limitation which does not provide any structural differences to the expanded PTFE.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elist(6,475,137) as applied to claim 1 above and further in view of Taylor(2016/0089241).
Claim 11 – Elist teaches a support as claimed but does not teach the first tubular sleeve -32- comprises tissue growth factors adapted to encourage tissue growth through the first tubular sleeve.
Taylor teaches an inflatable penile implant including growth promoting material applied to the device, paragraph [0060].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the mesh fabric of Elist with tissue ingrowth promoting material as taught by Taylor to gain the advantage of increasing the level of vascularization around the implant and to aid in retaining the implant in a stabile position as taught by Taylor.
Such a combination would produce predictable results of the support of Elist including tissue ingrowth promoting material in the mesh of element -32- and have a high expectation of success because using tissue ingrowth promoting material with inflatable penile prosthesis is well known in the medical arts. 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or fairly suggest an implantable support as claimed including a tubular sleeve coupled to a base with an opening to and recess to insert and receive an implantable penile prosthesis and having padding at either the proximal end or the distal end to reduce or distribute pressure as set forth in claims 3 or 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2008/0139880 teaches an n implantable support system but does not teach a sleeve with an opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791